DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 8/27/2020.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record in an IDS by Rubner, et al. discloses the earth mover’s distance (EMD) as a metric for image retrieval where EMD I based on a solution. A signature is disclosed that represents a set of feature clusters. Each  cluster represented by its mean and by the fraction of pixels that belong to that cluster. The EMD is a general and flexible metric and has desirable properties for image retrieval. The cited art of record of US 9,600,897 discloses a system and a method to perform hierarchical video segmentation, comprising: a processor coupled to a camera; wherein the processor executes: defining voxels over a spatio-temporal video; grouping into segments contiguous voxels that display similar characteristics including similar appearance or motion; determining a trajectory-based feature that complements color and optical flow cues, wherein trajectory cues are probabilistic histograms combinable in a graph-based framework. And, the cited art of record of US 2003/0084065 discloses – by way of incorporation by reference of Yossi, R., "Perceptual Metrics for Image Database Navigation," PHD Dissertation, Stanford University May 1999 – method and system for accessing a 
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “(a) accessing data field data comprising a plurality of voxels, wherein the data field data were obtained from imaging data acquired from a subject using an imaging system and each voxel in the data field data comprises data field component; (b) generating co-expression signature data from the data field data by: computing a similarity metric for each of a plurality of voxel pairs in the data field data, wherein the similarity metric indicates one of a similarity or disparity between the data field component in each voxel pair; and computing the co-expression signature data as a distribution of the similarity metrics; wherein the co-expression signature data encode a distribution of pairwise similarities or disparities in the data field data that are representative of at least one of physiological changes or structural changes in the subject”; and corresponding features/limitations in claim 24 with additional limitation/feature of “accessing point-distributed data comprising a plurality of data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669